UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7283



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THEODORE MCKINLEY DOWDELL, JR., a/k/a Theo
Dowdell,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CR-98-50, CA-00-21-4)


Submitted:   February 16, 2001             Decided:   March 1, 2001


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theodore McKinley Dowdell, Jr., Appellant Pro Se. William David
Muhr, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Theodore M. Dowdell seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   In addition, Appellant complains that he should be granted

an evidentiary hearing, leave to amend his initial § 2255 motion,

and production of a state court transcript at government expense.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See United States v. Dowdell, Nos. CR-98-50; CA-00-

21-4 (E.D. Va. Aug. 3, 2000).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2